Title: To George Washington from Robert Purviance, 19 May 1789
From: Purviance, Robert
To: Washington, George



Sir
City Tavern New York 19th May 1789

Compel’d from Necessity & encouraged by the Friendly interposition of my worthy Friend and Neighbour Dr James McHenry, with the Unanimous voice of my fellow Citizens, I am come forward with the Crowd to offer my self & Nephew, John H. Purviance for two of the New Appointments that will, I presume take place under the Federal Government, in our Naval department for the Port of Baltimore, Or My Nephew in any other Department you may think proper to appoint him. I wish Sir to be understood, not to interfer with the worthy Character that at present fills the whole department under the State. My pretence is confined to where a vacancy will admit; Should you in your wisdom, see cause for further information respecting my self & Nephew, I would humbly beg leave to refer you to many Honorable Characters in both Houses of Congress. I have the Honor to be, with every mark of Respect Sir Your Most Obedient and most humble Servant

Robert Purviance

